

114 HR 5614 IH: To amend title XVIII of the Social Security Act to provide for a change in Medicare classification for certain hospitals.
U.S. House of Representatives
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5614IN THE HOUSE OF REPRESENTATIVESJuly 1, 2016Mr. Crowley introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide for a change in Medicare classification
			 for certain hospitals.
	
		1.Change in medicare classification for certain hospitals
 (a)In generalSubsection (d)(1)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended— (1)in clause (iv)—
 (A)in subclause (I)— (i)by striking (iv)(I) and inserting (iv); and
 (ii)by striking or at the end; and (B)in subclause (II)—
 (i)by striking , or at the end and inserting a semicolon; and (ii)by redesignating such subclause as clause (vi) and by moving it to immediately follow clause (v); and
 (iii)in clause (v), by striking the semicolon at the end and inserting , or. (b)Conforming payment referencesThe second sentence of subsection (d)(1)(B) of such section is amended—
 (1)by inserting (as in effect as of such date) after clause (iv); and (2)by inserting (or, in the case of a hospital described in clause (iv)(II), as so in effect, shall be classified under clause (vi) on and after the effective date of such clause (vi) and for cost-reporting periods beginning on or after January 1, 2015, shall not be subject to subsection (m) as of the date of such classification) after so classified.
				(c)Application
 (1)In generalFor cost-reporting periods beginning on or after January 1, 2015, in the case of an applicable hospital (as defined in paragraph (3)), the following shall apply:
 (A)Payment for inpatient operating costs shall be made on the TEFRA basis in the manner provided in section 412.526(c) of title 42, Code of Federal Regulations (as in effect on January 1, 2015).
 (B)Payment for capital costs shall be made in the manner provided by section 412.526(c)(4) of title 42, Code of Federal Regulations (as in effect on such date).
 (C)Claims for payment for Medicare beneficiaries who are discharged on of after January 1, 2015, shall be processed as claims which are paid on a TEFRA payment basis as described in section 412.526(c) of title 42, Code of Federal Regulations (as in effect on such date).
 (2)Assignment of new provider numberThe Secretary of Health and Human Services shall assign a new provider number for an applicable hospital (as defined in paragraph (3)), effective for its first cost-reporting period beginning on or after the date of enactment of this Act.
 (3)Applicable hospital definedIn this subsection, the term applicable hospital means a hospital that is classified under clause (iv)(II) of section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)) on the day before the date of the enactment of this Act and which is classified under clause (vi) of such section, as added by subsection (a), on or after such date of enactment.
 (d)Conforming technical amendmentSection 1899B(a)(2)(A)(iv) of the Social Security Act (42 U.S.C. 1395lll(a)(2)(A)(iv)) is amended by striking 1886(d)(1)(B)(iv)(II) and inserting 1886(d)(1)(B)(vi).
			